UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	October 1, 2013 — March 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Liquidity Fund Semiannual report 3 | 31 | 14 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio managers 3 Your fund’s performance 8 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Trustee approval of management contract 13 Financial statements 20 Shareholder meeting results 38 Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. Message from the Trustees Dear Fellow Shareholder: While U.S. stocks and bonds have generally delivered modest returns so far in 2014, volatility has become more pronounced, driven in the early months of the year by unusually cold weather conditions, shifting expectations for U.S. Federal Reserve action, and rising geopolitical fears. Still, evidence exists that global economic growth is slowly strengthening, and we believe the United States, Europe, and Japan are poised to contribute to an extended recovery. In our view, portfolio diversification becomes extraordinarily important in this kind of environment. Putnam’s active research and investment strategies can serve investors who are pursuing income and capital appreciation goals. We believe Putnam’s sound investment strategies can provide benefits to your portfolio. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance — and can help guide you toward your investment goals. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class P shares assumes reinvestment of distributions. Class P shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Yield reflects current performance more closely than total return. Due to market volatility, current performance may be higher or lower than performance shown. See pages 3 and 8–9 for additional performance information. To obtain the most recent month-end performance, please call Putnam at 1-800-225-1581. * Returns for the six-month period are not annualized, but cumulative. 2 Money Market Liquidity Fund Interview with your fund’s portfolio managers How would you characterize the market environment for the six months ended March31, 2014? Joanne: It was a transitional period with the Federal Reserve beginning the process of unwinding its extraordinary accommodative monetary policy. The Fed’s multi-year strategy of promoting economic growth and employment since the financial crisis began in the fall of 2008 has been anchored by the central bank’s conventional interest-rate policy on the one hand, which has held short-term rates near zero since December2008, and its unconventional policies, including quantitative easing [QE], on the other. Understanding that the eventual process of unwinding the historic QE program would have both intended and unforeseen consequences for the financial markets, the Fed has been proactive in providing forward guidance to help smooth its exit from this extraordinary policy initiative. When the reporting period began in October2013, rates had declined somewhat in response to the Fed’s announcement in September that it was keeping short-term interest rates unchanged and its stimulative bond-buying program intact for the near term. The markets saw more relief, as lawmakers agreed to extend the U.S. borrowing authority, avoiding a possible debt default. In the wake of continued employment gains, however, the Fed announced in December that it would gradually slow its This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/14. See pages 2 and 8–9 for additional fund performance information. Index descriptions can be found on page 11. Money Market Liquidity Fund 3 bond-buying campaign, starting with the first reduction in January2014. While there was no sharp sell-off initially, interest rates did gradually move higher in the closing weeks of December. Investors assumed a more risk-averse posture in January, and asset flows shifted toward the relative safety of U.S. Treasuries — pushing their yields lower and prices higher. Mixed U.S. economic data and developing stress in emerging markets contributed to a flight to quality, which pushed the yield on the bellwether 10-year Treasury note to 2.67% — its lowest level since mid-November 2013. Newly appointed Fed Chair Janet Yellen acknowledged that more work was needed to strengthen the labor market and that she expected to continue her predecessor’s approach to monetary policy, including low interest rates. This reassurance eased bond investors’ concerns that the Fed would raise interest rates sooner than expected. In February, with the U.S. debt ceiling debate settled for the time being, the environment for the equity and credit markets improved. In March, however, the markets shifted direction again in response to Yellen’s remarks that the Fed would likely end its bond-buying program in the fall of 2014 and could begin raising interest rates “around six months” later. Investors interpreted this more hawkish commentary to mean that the Fed would begin raising short-term interest rates sooner than previously thought. The Fed clarified its guidance, saying that Yellen’s comments didn’t reflect a shift in its intentions and that it would wait a “considerable time” after ending QE before pushing rates higher. By the close of the period on March31, the financial markets were back on track with the Fed’s renewed pledge as well as an easing of tensions between Russia and the West over Ukraine at that time. The markets also dismissed the first quarter’s Allocations are shown as a percentage of the fund’s net assets as of 3/31/14. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 4 Money Market Liquidity Fund weak economic data and lackluster earnings as a result of severe winter weather, which affected some of the country’s most densely populated regions. How did Putnam Money Market Liquidity Fund perform during the reporting period? Jonathan: The six months ended March31, 2014, proved to be a volatile time for rate-sensitive investments, but money market securities were spared much of the fluctuation given their shorter-term investment horizon. As such, the performance of these investments was strongly influenced by the Fed’s decision to hold its benchmark federal funds rate in the 0% to 0.25% range. Accordingly, the fund performed in line with this rate environment. What can you tell us about your investment approach in this environment? Joanne: The Fed’s comments about the future course of interest-rate policy did not have the same effect on shorter-maturity money market instruments as they did on longer-dated securities. In fact, the interest rates on the short end of the yield curve were flat to marginally tighter for the period, as the seasonal supply of Treasury bills matured and Fed policy continued to hold short-term interest rates close to zero. In this environment, especially as we approached the deadline for reaching the debt ceiling limitation in October and the resumption of the debt ceiling debate in February, we maintained a cautious approach and actively limited the portfolio’s exposure to Treasury bills maturing near these time frames. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Money Market Liquidity Fund 5 We also looked for investments that allowed us to extend maturities further out on the money market yield curve to lock in attractive rates for several months. Accordingly, we added exposure to agency discount notes as well as corporate and bank issuers in commercial paper and certificates of deposit. Repurchase agreements with what we believe are strong counterparties that are collateralized by Treasuries and agency mortgages represented a large weighting in the portfolio throughout the period as they provided a regular source of liquidity. These strategies had the intended effect of extending the portfolio’s weighted average maturity from 37 days at the beginning of the period to 47 days by March31. Which fund holdings exemplified your strategy during the period? Jonathan: We think that underlying bank fundamentals are strong, and we have invested in what we believe are large, creditworthy banks, such as Australia and New Zealand Banking Group and Nordea Bank. We believe these banks’ asset-quality measures are improving and profits are being retained to help build capital. In our opinion, these positive developments are somewhat offset by the banks’ underlying revenue weakness with soft loan demand, pressured interest margins, and ongoing regulatory pressure on fee business. The fund also held commercial paper issued by Nestle Capital, a subsidiary of Nestle SA, the world’s largest food company. We continue to find what we believe are attractive opportunities in the first-tier corporate and asset-backed commercial paper [ABCP] market, including Liberty Street Funding and Thunder Bay Funding. We focused on ABCP issuers that are backed by diverse, high-quality financial assets, such as trade receivables; commercial, auto, and mortgage loans; and other asset types. These issuers must maintain ample third-party structural support and, in our opinion, have strong management and sponsorship. What are your thoughts about the future course of interest rates? Joanne: The first quarter of 2014 ushered in a different global economic environment from the past five years as interest rates in developed markets began to normalize, QE programs were being wound down, and the Fed had a new chair. While the Fed has begun scaling back its bond-buying program, overall monetary policy remains accommodative. Moreover, the smooth transition from Ben Bernanke to Janet Yellen reflects the market’s expectation that current monetary policy will continue — as we have seen with the continued pace of drawing down QE by $10 billion a month. However, the Fed dropped the unemployment rate as its target for measuring the strength of the economy and emphasized that it would rely on other factors in deciding when to boost interest rates. Most Fed watchers believe that the central bank is unlikely to begin raising rates until mid to late 2015. As investors continue to mull over how quickly reductions in the stimulus campaign will be followed by the Fed increasing short-term interest rates, we expect rate volatility to continue given myriad macroeconomic factors that are beyond the central bank’s control. Thus, while we expect some upward pressure on rates in the coming months, we ultimately think it will have limited impact on shorter-term fixed-income rates until we are closer to when the Fed actively begins raising its benchmark rate. In this environment, we believe the fund can play a valuable role in a diversified portfolio by helping to soften the volatility of returns as investors absorb Fed policy adjustments. Thank you, Joanne and Jonathan, for bringing us up to date. 6 Money Market Liquidity Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. IN THE NEWS A worldwide economic recovery is under way — with the United States at the helm—but it may not be smooth sailing. The International Monetary Fund (IMF) raised its global growth forecast for 2014 to 3.6% from 3.0% in 2013. Even with the most acute threats diminished, the IMF’s “World Economic Outlook” characterized the global recovery as somewhat fragile. Among the key downside risks cited by the IMF is the danger of low inflation. Other challenges include high unemployment, elevated sovereign debt levels, geopolitical risks, financial sector reforms, and emerging-market concerns. The United States, according to the IMF, is pulling other economies along, thanks to an accommodative central bank, a recovering real estate sector, and expanding household wealth. The IMF predicted that growth in the eurozone this year would hit 1.2%, as a reduction in the pace of fiscal tightening adds to GDP. Japan should see growth from private investment and exports, but the economy may decelerate due to tightening fiscal policy, including a recent consumption tax rate hike. Meanwhile, emerging-market economies continue to struggle, but should improve as advanced economies purchase more imports. Lastly, China’s growth should continue at a rate of about 7.5% in 2014–2015 as its leaders seek to place the country on a steadier growth path and to slow credit growth without causing the economy to stall. Money Market Liquidity Fund 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. See the Terms and Definitions section of this report for definitions of the share class offered by your fund. Fund performance Total return for periods ended 3/31/14 Class P (inception date) (4/13/09) Net asset value Life of fund 0.68% Annual average 0.14 3 years 0.26 Annual average 0.09 1 year 0.06 6 months 0.03 Current rate (end of period)* Net asset value Current 7-day rate (with expense limitation) 0.06% Current 7-day rate (without expense limitation) 0.00 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Class P shares do not carry an initial sales charge or a contingent deferred sales charge (CDSC). * The 7-day rate is the most common gauge for measuring money market mutual fund performance. The rate reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 8 Money Market Liquidity Fund Comparative Lipper returns For periods ended 3/31/14 Lipper Institutional Money Market Funds category average* Life of fund 0.36% Annual average 0.07 3 years 0.12 Annual average 0.04 1 year 0.02 6 months 0.01 Lipper results should be compared with fund performance at net asset value. * Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 3/31/14, there were 284, 282, 275, and 255 funds, respectively, in this Lipper category. Fund distribution information For the six-month period ended 3/31/14 Distributions Class P Number 6 Income $0.000288 Capital gains — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class P Net expenses for the fiscal year ended 9/30/13* 0.04% Total annual operating expenses for the fiscal year ended 9/30/13 0.29% Annualized expense ratio for the six-month period ended 3/31/14 0.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 1/30/15. Money Market Liquidity Fund 9 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2013 to March 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class P Expenses paid per $1,000*† $0.15 Ending value (after expenses) $1,000.30 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2014, use the following calculation method. To find the value of your investment on October 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class P Expenses paid per $1,000*† $0.15 Ending value (after expenses) $1,024.78 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 10 Money Market Liquidity Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They bear no management fee and are available only to other Putnam funds. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Money Market Liquidity Fund 11 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2014, Putnam employees had approximately $461,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12 Money Market Liquidity Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, Money Market Liquidity Fund 13 jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, 14 Money Market Liquidity Fund the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract Money Market Liquidity Fund 15 with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, Putnam Management has contractually agreed to waive its management fees for your fund through January 30, 2015. The Trustees noted that fund has paid no management fees since its inception. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first 16 Money Market Liquidity Fund quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. Money Market Liquidity Fund 17 The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on April 13, 2009, the Trustees considered information about the total return of your fund and your fund’s performance relative to its benchmark over the one-year and three-year periods ended December 31, 2012. Your fund’s class P shares’ return net of fees and expenses was positive and slightly exceeded the return of its benchmark over these periods. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 18 Money Market Liquidity Fund Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Money Market Liquidity Fund 19 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 20 Money Market Liquidity Fund The fund’s portfolio 3/31/14 (Unaudited) Principal REPURCHASE AGREEMENTS (40.7%)* amount Value Interest in $32,500,000 joint tri-party term repurchase agreement dated 3/25/14 with BNP Paribas US due 5/27/14 — maturity value of $10,004,725 for an effective yield of 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.300% to 8.875% and due dates ranging from 4/1/14 to 6/15/45, valued at $34,125,000) IR $10,000,000 $10,000,000 Interest in $38,500,000 joint tri-party repurchase agreement dated 3/31/14 with Credit Suisse Securities (USA), LLC due 4/1/14 — maturity value of $14,250,055 for an effective yield of 0.14% (collateralized by various U.S. Treasury notes and various corporate bonds with coupon rates ranging from 1.247% to 6.024% and due dates ranging from 1/15/18 to 6/15/37, valued at $39,289,779) 14,250,000 14,250,000 Interest in $65,000,000 joint tri-party term repurchase agreement dated 2/19/14 with RBC Capital Markets, LLC due 7/21/14 — maturity value of $19,006,418 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 2.747% to 4.500% and due dates ranging from 7/1/26 to 11/1/43, valued at $66,306,041) IR 19,000,000 19,000,000 Interest in $425,000,000 joint tri-party repurchase agreement dated 3/31/14 with Citigroup Global Markets, Inc./Salomon Brothers due 4/1/14 — maturity value of $166,660,370 for an effective yield of 0.08% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 10/20/42, valued at $433,500,001) 166,660,000 166,660,000 Interest in $249,237,000 joint tri-party repurchase agreement dated 3/31/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 4/1/14 — maturity value of $112,344,250 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 1.677% to 7.859% and due dates ranging from 6/1/19 to 3/1/44, valued at $254,221,740) 112,344,000 112,344,000 Interest in $100,000,000 tri-party repurchase agreement dated 3/31/14 with BNP Paribas US due 4/1/14 — maturity value of $100,000,222 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 2.905% to 5.500% and due dates ranging from 6/1/24 to 4/1/43, valued at $102,000,001) 100,000,000 100,000,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 3/31/14 with Goldman, Sachs & Co. due 4/1/14 — maturity value of $100,000,222 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from 3.500% to 4.500% and due dates ranging from 8/1/26 to 2/1/44, valued at $204,000,000) 100,000,000 100,000,000 Interest in $235,000,000 joint tri-party term repurchase agreement dated 3/27/14 with Citigroup Global Markets, Inc./Salomon Brothers due 4/3/14 — maturity value of $105,001,225 for an effective yield of 0.06% (collateralized by various mortgage backed securities with coupon rates ranging from 0.000% to 7.500% and due dates ranging from 4/1/18 to 8/15/53, valued at $239,700,001) 105,000,000 105,000,000 Interest in $191,000,000 joint tri-party repurchase agreement dated 3/31/14 with Bank of Nova Scotia due 4/1/14 — maturity value of $116,000,193 for an effective yield of 0.060% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 4.375% and due dates ranging from 10/31/14 to 11/15/39, valued at $194,820,381) 116,000,000 116,000,000 Money Market Liquidity Fund 21 Principal REPURCHASE AGREEMENTS (40.7%)* cont. amount Value Interest in $50,000,000 tri-party term repurchase agreement dated 3/25/14 with J.P. Morgan Securities, Inc. due 4/1/14 — maturity value of $50,000,583 for an effective yield of 0.06% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 11.000% and due dates ranging from 12/1/14 to 5/1/48, valued at $51,002,403) $50,000,000 $50,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 3/31/14 with UBS Warburg — London due 4/1/14 — maturity value of $50,000,069 for an effective yield of 0.05% (collateralized by a U.S. Treasury note with a coupon rate of 0.375% and a due date of 3/31/16, valued at $51,000,013) 50,000,000 50,000,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 3/25/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 4/1/14 — maturity value of $45,300,440 for an effective yield of 0.05% (collateralized by various mortgage backed securities with coupon rates ranging from 1.970% to 6.500% and due dates ranging from 5/1/19 to 4/1/44, valued at $102,000,000) 45,300,000 45,300,000 Total repurchase agreements (cost $888,554,000) Maturity Principal U.S. GOVERNMENT AGENCY OBLIGATIONS (21.9%)* Yield (%) date amount Value Federal Farm Credit Banks unsec. discount notes 0.130 7/16/14 $21,500,000 $21,491,770 Federal Farm Credit Banks unsec. discount notes 0.110 12/16/14 11,000,000 10,991,295 Federal Farm Credit Banks unsec. discount notes 0.110 7/15/14 25,000,000 24,991,979 Federal Farm Credit Banks unsec. discount notes 0.040 4/24/14 11,500,000 11,499,706 Federal Home Loan Bank unsec. discount notes 0.110 8/15/14 20,000,000 19,991,689 Federal Home Loan Bank unsec. discount notes 0.053 4/23/14 41,000,000 40,998,677 Federal Home Loan Bank unsec. discount notes 0.055 4/21/14 22,800,000 22,799,303 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 10/8/14 11,000,000 10,994,194 Federal Home Loan Mortgage Corp. unsec. discount notes 0.115 8/11/14 12,182,000 12,176,863 Federal Home Loan Mortgage Corp. unsec. discount notes 0.130 7/22/14 20,000,000 19,991,911 Federal Home Loan Mortgage Corp. unsec. discount notes 0.105 5/1/14 11,250,000 11,249,016 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 4/28/14 22,000,000 21,998,350 Federal Home Loan Mortgage Corp. unsec. discount notes 0.160 4/21/14 6,000,000 5,999,467 Federal Home Loan Mortgage Corp. unsec. discount notes 0.090 4/14/14 18,000,000 17,999,415 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 4/10/14 14,015,000 14,014,650 Federal Home Loan Mortgage Corp. unsec. discount notes 0.090 4/9/14 5,395,000 5,394,892 Federal National Mortgage Association unsec. discount notes 0.115 11/17/14 23,000,000 22,983,101 Federal National Mortgage Association unsec. discount notes 0.150 10/27/14 11,000,000 10,990,421 22 Money Market Liquidity Fund U.S. GOVERNMENT AGENCY OBLIGATIONS (21.9%)* Maturity Principal cont. Yield (%) date amount Value Federal National Mortgage Association unsec. discount notes 0.160 10/1/14 $33,500,000 $33,472,753 Federal National Mortgage Association unsec. discount notes 0.120 9/24/14 29,500,000 29,482,693 Federal National Mortgage Association unsec. discount notes 0.080 8/1/14 5,000,000 4,998,644 Federal National Mortgage Association unsec. discount notes 0.130 7/23/14 21,000,000 20,991,431 Federal National Mortgage Association unsec. discount notes 0.100 7/2/14 13,250,000 13,246,614 Federal National Mortgage Association unsec. discount notes 0.125 6/2/14 10,032,000 10,029,840 Federal National Mortgage Association unsec. discount notes 0.100 5/6/14 37,500,000 37,496,354 Federal National Mortgage Association unsec. discount notes 0.100 4/21/14 21,500,000 21,498,806 Total U.S. government agency obligations (cost $477,773,834) Maturity Principal COMMERCIAL PAPER (13.6%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.140 5/7/14 $21,000,000 $20,997,060 Chevron Corp. 0.100 5/19/14 11,000,000 10,998,533 Coca-Cola Co. (The) 0.110 5/19/14 15,000,000 14,997,800 DnB Bank ASA (Norway) 0.120 5/19/14 19,500,000 19,496,880 DnB Bank ASA (Norway) 0.140 5/12/14 2,500,000 2,499,601 Export Development Canada (Canada) 0.130 9/2/14 5,700,000 5,696,830 Export Development Canada (Canada) 0.140 8/5/14 14,800,000 14,792,748 Export Development Canada (Canada) 0.130 5/21/14 12,500,000 12,497,743 HSBC USA, Inc. (United Kingdom) 0.145 4/11/14 22,500,000 22,499,094 ICICI Bank, Ltd./Bahrain (Bahrain) 0.180 6/30/14 21,000,000 20,990,550 Nestle Capital Corp. 0.100 5/9/14 20,000,000 19,997,889 Nordea Bank AB (Sweden) 0.145 5/8/14 21,000,000 20,996,870 Proctor & Gamble Co. (The) 0.100 6/17/14 17,000,000 16,996,364 Proctor & Gamble Co. (The) 0.100 6/2/14 7,500,000 7,498,708 Prudential PLC (United Kingdom) 0.110 4/23/14 11,000,000 10,999,261 Roche Holdings, Inc. (Switzerland) 0.110 5/6/14 10,400,000 10,398,888 Roche Holdings, Inc. (Switzerland) 0.070 4/16/14 7,100,000 7,099,793 Roche Holdings, Inc. (Switzerland) 0.070 4/10/14 5,000,000 4,999,913 Skandinaviska Enskilda Banken AB 144A Ser. GLOB (Sweden) 0.100 4/9/14 21,000,000 20,999,533 Standard Chartered Bank/New York 0.170 6/4/14 9,500,000 9,497,129 State Street Corp. 0.200 6/3/14 22,000,000 21,994,995 Total commercial paper (cost $296,946,182) Money Market Liquidity Fund 23 Maturity Principal ASSET-BACKED COMMERCIAL PAPER (7.8%)* Yield (%) date amount Value Gotham Funding Corp. (Japan) 0.160 4/7/14 $21,000,000 $20,999,440 Govco, LLC 0.110 4/11/14 10,000,000 9,999,694 Liberty Street Funding, LLC (Canada) 0.170 5/5/14 15,000,000 14,997,592 Liberty Street Funding, LLC 144A (Canada) 0.130 4/3/14 7,000,000 6,999,949 Manhattan Asset Funding Co., LLC (Japan) 0.160 5/5/14 21,500,000 21,496,751 MetLife Short Term Funding, LLC 0.100 4/15/14 22,000,000 21,999,144 Old Line Funding, LLC 144A 0.180 6/11/14 11,000,000 10,996,095 Old Line Funding, LLC 144A 0.170 4/17/14 10,500,000 10,499,207 Regency Markets No. 1, LLC 144A 0.140 4/15/14 22,000,000 21,998,802 Thunder Bay Funding, LLC 144A 0.170 4/17/14 20,000,000 19,998,489 Working Capital Management Co. (Japan) 0.150 4/14/14 11,000,000 10,999,404 Total asset-backed commercial paper (cost $170,984,567) Interest Maturity Principal CERTIFICATES OF DEPOSIT (3.0%)* rate (%) date amount Value Bank of Montreal/Chicago, IL (Canada) 0.110 4/7/14 $18,500,000 $18,500,185 Svenska Handelsbanken/New York, NY (Sweden) 0.100 4/21/14 25,000,000 25,000,000 Toronto-Dominion Bank/NY (Canada) 0.140 5/16/14 22,000,000 22,000,000 Total certificates of deposit (cost $65,500,185) Interest Maturity Principal TIME DEPOSITS (2.7%)* rate (%) date amount Value Australia & New Zealand Banking Group, Ltd. (Cayman Islands) 0.070 4/1/14 $21,000,000 $21,000,000 Credit Agricole Corporate and Investment Bank/ New York (Cayman Islands) 0.050 4/1/14 21,000,000 21,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.020 4/1/14 16,000,000 16,000,000 Total time deposits (cost $58,000,000) Maturity Principal MUNICIPAL BONDS AND NOTES (1.8%)* Yield (%) date amount Value President and Fellows of Harvard College Commercial Paper 0.100 6/9/14 $14,430,000 $14,427,234 WI State Hlth. & Edl. Facs. Auth. VRDN (Wheaton Franciscan Svcs.), Ser. B (U.S. Bank, N.A. (LOC)) k 0.060 8/15/33 5,040,000 5,040,000 (Med. College of WI), Ser. B (U.S. Bank, N.A. (LOC)) k 0.050 12/1/33 13,000,000 13,000,000 Yale University Commercial Paper 0.112 6/5/14 6,000,000 5,998,811 Total municipal bonds and notes (cost $38,466,045) 24 Money Market Liquidity Fund Maturity Principal U.S. TREASURY OBLIGATIONS (7.9%)* Yield (%) date amount Value U.S. Treasury Bills 0.133 11/13/14 $23,000,000 $22,980,869 U.S. Treasury Bills 0.138 8/21/14 40,750,000 40,728,215 U.S. Treasury Bills 0.088 7/24/14 39,000,000 38,989,132 U.S. Treasury Bills 0.140 6/26/14 8,000,000 7,997,324 U.S. Treasury Bills 0.048 4/10/14 14,000,000 13,999,836 U.S. Treasury Bills 0.020 4/3/14 23,000,000 22,999,974 U.S. Treasury Notes k 0.095 1/31/16 23,650,000 23,643,341 Total U.S. treasury obligations (cost $171,338,691) Interest Maturity Principal CORPORATE BONDS AND NOTES (0.7%)* rate (%) date amount Value American Honda Finance Corp. 144A unsec. FRN notes 0.364 4/8/14 $14,500,000 $14,500,738 Total corporate bonds and notes (cost $14,500,738) TOTAL INVESTMENTS Total investments (cost $2,182,064,242) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,181,680,115. k The rates shown are the current interest rates at the close of the reporting period. IR Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Money Market Liquidity Fund 25 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $170,984,567 $— Certificates of deposit — 65,500,185 — Commercial paper — 296,946,182 — Corporate bonds and notes — 14,500,738 — Municipal bonds and notes — 38,466,045 — Repurchase agreements — 888,554,000 — Time deposits — 58,000,000 — U.S. government agency obligations — 477,773,834 — U.S. treasury obligations — 171,338,691 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 26 Money Market Liquidity Fund Statement of assets and liabilities 3/31/14 (Unaudited) ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (at amortized cost) $1,293,510,242 Repurchase agreements (identified cost $888,554,000) 888,554,000 Cash 745 Interest and other receivables 180,122 Prepaid asset 31,365 Total assets LIABILITIES Payable for custodian fees (Note 2) 8,069 Payable for investor servicing fees (Note 2) 36,355 Payable for Trustee compensation and expenses (Note 2) 386,005 Payable for administrative services (Note 2) 3,572 Payable for auditing and tax fees 39,351 Distributions payable to shareholders 102,256 Other accrued expenses 20,751 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,181,663,435 Distributions in excess of net investment income (Note 1) (12,720) Accumulated net realized gain on investments (Note 1) 29,400 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class P share ($2,181,680,115 divided by 2,181,663,435 shares) $1.00 The accompanying notes are an integral part of these financial statements. Money Market Liquidity Fund 27 Statement of operations Six months ended 3/31/14 (Unaudited) INVESTMENT INCOME EXPENSES Compensation of Manager (Note 2) 2,711,537 Investor servicing fees (Note 2) 108,795 Custodian fees (Note 2) 17,289 Trustee compensation and expenses (Note 2) 73,368 Administrative services (Note 2) 34,749 Other 141,128 Fees waived and reimbursed by Manager (Note 2) (2,711,537) Total expenses Expense reduction (Note 2) (6) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,835 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Money Market Liquidity Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/14* Year ended 9/30/13 Operations: Net investment income $605,850 $3,069,173 Net realized gain on investments 1,835 27,566 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class P (629,665) (3,112,906) Decrease from capital share transactions (Note 4) (34,023,250) (2,420,060,387) Total decrease in net assets NET ASSETS Beginning of period 2,215,725,345 4,635,801,899 End of period (including distributions in excess of net investment income of $12,720 and undistributed net investment income of $11,095, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Money Market Liquidity Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income (loss) Net asset value, Net realized Total from From Total Net assets, Ratio of expenses to average beginning Net investment gain (loss) investment net investment distribu- Net asset value, Total return at net end of period to average netassets Period ended of period income (loss) on investments a operations income tions end of period asset value (%) b (in thousands) netassets (%) c,d (%) d Class P March 31, 2014 ** .0003 — (.0003) .03 * .02 * .03 * September 30, 2013 .0010 — (.0010) .04 .11 September 30, 2012 .0010 — (.0010) .03 .10 September 30, 2011 .0011 — (.0011) .03 .11 September 30, 2010 .0020 — (.0019) .05 .19 September 30, 2009 † .0014 — (.0015) .15 * .03 * .14 * * Not annualized. ** Unaudited. † For the period April 13, 2009 (commencement of operations) to September 30, 2009. a Amount represents less than $0.0001 per share. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual waiver of the funds management fee in effect during the period. As a result of such waiver, the management fee reflects a reduction of the following amounts (Note 2): Percentage of average net assets March 31, 2014 0.12% September 30, 2013 0.25 September 30, 2012 0.25 September 30, 2011 0.25 September 30, 2010 0.25 September 30, 2009 0.12 The accompanying notes are an integral part of these financial statements. 30 Money Market Liquidity Fund Money Market Liquidity Fund 31 Notes to financial statements 3/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2013 through March 31, 2014. Putnam Money Market Liquidity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. The fund offers classP shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. ClassP shares are only available to other Putnam funds. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and 32 Money Market Liquidity Fund borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a financial reporting and tax basis is the same. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the annual rate of 0.25% of the average net assets of the fund. Putnam Management has agreed to waive its management fee from the fund through January 30, 2015. During the reporting period, the fund waived $2,711,537 as a result of this waiver. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided above. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.20% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Money Market Liquidity Fund 33 Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.01% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $6 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,384, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has not adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $107,773,316,456 and $107,806,893,848, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares at a constant net asset value of $1.00 per share were as follows: ClassP Six months ended 3/31/14 Year ended 9/30/13 Shares sold 1,607,383,785 5,625,521,035 Shares issued in connection with reinvestment of distributions — — 1,607,383,785 5,625,521,035 Shares repurchased (1,641,407,035) (8,045,581,422)* Net decrease * In March 2013, Putnam Money Market Liquidity Fund was replaced with Putnam Short Term Investment Fund as the primary cash sweep vehicle for most Putnam Funds. Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 34 Money Market Liquidity Fund This page left blank intentionally. Money Market Liquidity Fund 35 Note 6: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of Nova Scotia BNP Paribas US Citigroup Global Markets, Inc./Salomon Brothers Credit Suisse Securities (USA), LLC Goldman, Sachs & Co. J.P. Morgan Securities, Inc. Merrill Lynch, Pierce, Fenner and Smith Inc. RBC Capital Markets, LLC UBS Warburg - London Total Assets: Repurchase agreements** $116,000,000 $110,000,000 $271,660,000 $14,250,000 $100,000,000 $50,000,000 $157,644,000 $19,000,000 $50,000,000 $888,554,000 Total Assets Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $116,000,000 $110,000,000 $271,660,000 $14,250,000 $100,000,000 $50,000,000 $157,644,000 $19,000,000 $50,000,000 $888,554,000 Net amount $— $— $— $— $— $— $— $— $— $— **
